Citation Nr: 0416001	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-15 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to February 
1959.  His DD Form 214 shows that he also had one year, four 
months, and 23 days of other service prior to June 12, 1956.

By a decision entered in March 1996, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for residuals of asbestos exposure.  The Board 
found that the claim was not well grounded because the claims 
file at that time did not contain clinical evidence of 
residuals of such exposure.  See, e.g., 38 U.S.C.A. § 5107 
(West 1991).  The veteran did not appeal the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court) and, as a result, the Board's decision became final.  
38 U.S.C.A. §§ 7252, 7266 (West 1991 & Supp. 1996); 38 C.F.R. 
§ 20.1100 (1995).

In April 2002, the veteran filed an application to reopen his 
claim for service connection for residuals of asbestos 
exposure, to include asbestosis.  Thereafter, by a decision 
entered in July 2002, the RO in St. Petersburg, Florida 
declined to reopen his claim.  He filed a notice of 
disagreement in August 2002, noting, in essence, that two 
physicians had provided medical opinions stating that he had 
asbestosis, and that the condition likely resulted from 
asbestos exposure in service.  In May 2003, the RO in 
Jackson, Mississippi reopened the veteran's claim for service 
connection for asbestosis and denied it on the merits.  He 
was furnished a statement of the case (SOC) at that time, and 
he perfected his appeal by filing a VA Form 9 ("Appeal to 
Board of Veterans' Appeals") later that same month.  His 
case is now presented to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  By a decision entered in March 1996, the Board denied the 
veteran's claim for service connection for residuals of 
asbestos exposure because the claims file at that time did 
not contain clinical evidence of residuals of such exposure; 
the veteran did not appeal the Board's decision.

2.  Since the time of the March 1996 decision, medical 
evidence has been received to suggest that the veteran has 
asbestosis due to exposure to asbestos in service.

3.  The veteran was exposed to asbestos in service; however, 
the greater weight of the evidence demonstrates that he does 
not currently have asbestosis.


CONCLUSIONS OF LAW

1.  The Board's March 1996 decision is final.  38 U.S.C.A. 
§§ 7252, 7266 (West 1991 & Supp. 1996); 38 C.F.R. § 20.1100 
(1995).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for asbestosis.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303 (2003).

3.  The veteran does not have asbestosis that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

As an initial matter, the Board notes that on November 9, 
2000, the President signed into the law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).  The VCAA imposes obligations 
on VA in terms of its duty to notify and assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court held that a VCAA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini, 17 Vet. App. at 422.  This "fourth element" 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that VA has informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claim.  In this regard, the 
Board notes that the RO sent the veteran a VCAA notice letter 
in  June 2002 which informed him, in pertinent part, that 
evidence of a current disability was necessary to 
substantiate his claim for service connection for asbestosis.  
More recently, in May 2003-following the receipt of a good 
deal of additional evidence, including the report of an April 
2003 VA respiratory diseases examination-the RO informed 
him, in essence, that although evidence had been received 
sufficient to reopen his claim, the evidence gathered to date 
did not adequately support the conclusion that he had 
pulmonary asbestosis.  Then, in February 2004-after further 
evidence had been received, including additional opinions 
from VA and private physicians-the RO issued him a 
supplemental SOC informing him that VA was charged with 
assessing the weight and probative value of medical opinions.  
The RO explained that his claim remained denied because, 
although the record contained conflicting evidence on the 
question of whether he had asbestosis, more weight was being 
given to the adverse opinion of a VA physician because that 
physician had reviewed all of the evidence, given complete 
reasons and bases and rationale for his opinion, and 
documented that the objective evidence supported his 
conclusion.  In so doing, the RO essentially notified the 
veteran that in order to prevail on his claim, he needed to 
submit a favorable medical opinion that was equally or more 
probative than that provided by the VA examiner.  Under the 
circumstances, therefore, it is the Board's conclusion that 
he has been adequately informed about the information and 
evidence not of record that is necessary to substantiate his 
claim.

The Board also finds that VA has informed the veteran about 
the information and evidence that VA would seek to provide, 
versus the information and evidence he was expected to 
furnish.  Specifically, in the VCAA letter of June 2002, the 
RO notified the veteran that although he was ultimately 
responsible for providing VA with information and evidence 
to support his claim, VA would make reasonable efforts to 
help him get evidence necessary to support his claim, to 
include relevant records from Federal and private sources.  
He was told that he needed only to provide VA with enough 
information about the records so that VA could request them 
from the person or agency who had them, and that VA would 
also provide a medical examination or get a medical opinion 
if it was necessary to make a decision on his claim.  He was 
also informed that he could provide a medical opinion from 
his own doctor.

With regard to the fourth element of notice, the Board notes 
that the RO's June 2002 letter did not specifically request 
the veteran to provide "any evidence in his possession" 
that pertained to his claim.  However, as a practical 
matter, he has been fully notified of the need to provide 
such evidence.  As noted above, the June 2002 letter 
informed the veteran of his and VA's respective 
responsibilities in obtaining evidence, and notified him 
that he was ultimately responsible for providing the 
information and evidence to support his claim.  Further, in 
September 2002, the RO wrote the veteran and asked him to 
provide releases for any physicians or facilities where he 
had received treatment for lung problems, and to tell the RO 
"whether or not you have additional evidence or information 
to submit to us".  He was again notified in February 2003 
that it was ultimately his responsibility to insure that VA 
received his records from private, non-VA physicians; he was 
provided with the law pertaining to VCAA notification in the 
May 2003 SOC (including the text of 38 C.F.R. 
§ 3.159(b)(1)); and when his appeal was certified to the 
Board in April 2004, he was again informed that he could 
submit additional evidence.  Given those various pieces of 
correspondence, it is untenable that the veteran would have 
refrained from submitting any relevant evidence he might 
have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.

The Board is mindful that, in concluding that the VCAA 
notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal June 
2002 VCAA notice letter to the veteran.  However, at bottom, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See, e.g., 38 C.F.R. § 20.1102 (2003).

The Board is also mindful that the Court has held that the 
notice required under the VCAA is to be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA-administered benefits.  See 
Pelegrini, 17 Vet. App. at 420-22.  In the present case, a 
notice letter was sent in June 2002, before the AOJ's initial 
determination on the claim.  However, in concluding that the 
VCAA notice requirements have been satisfied, the Board has 
relied, in part, on communications received after the initial 
AOJ adjudication in July 2002.

Because some of the notice documents, cited above, were 
provided to the veteran after the initial AOJ adjudication of 
his claim, the timing of the notice in this case may not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  While the Court in that case did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  See Pelegrini, 17 Vet. App. at  
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422.  
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice that satisfies all four 
content requirements.  The only way the AOJ could provide 
such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the NOD and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  That is not a reasonable construction of 
section 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives part 
or all of the required VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be re-
initiated when the required notice was not provided prior to 
the first agency adjudication, this could not have been the 
intention of the Court; otherwise it would not have taken 
"due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002); see also Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis, 
without providing any deference to the AOJ's decision.  As 
provided by 38 U.S.C.A. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C.A. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide pre-AOJ 
initial adjudication notice constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2003).  There 
simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 421.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  While the VCAA 
notice letter provided to the veteran in June 2002 may not 
have contained all of the information required by Pelegrini, 
notice has now been provided that complies with the 
requirements of the law.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal at this point 
would not be prejudicial to the veteran.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination or opinion when 
necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The evidence of record includes the 
veteran's service medical and personnel records and numerous 
reports of VA and private examination and treatment, to 
include many radiographic and other reports from Drs. Reid, 
Touchstone, Ahmad, Thaggard, Pasha, Laird Hospital, Riley 
Memorial Hospital, Jeff Anderson Regional Medical Center, 
Neshoba County General Hospital, and the VA Medical Center 
(VAMC) in Jackson, Mississippi.  The veteran testified in 
support of his claim at a hearing held at the RO in September 
2003, he was afforded a VA examination in April 2003, and 
medical opinions have been obtained in an effort to ascertain 
whether he has asbestosis.  The available evidence is 
adequate for purposes of deciding the current appeal.

II.  Reopening and Consideration of the Merits of the 
Veteran's Claim

The veteran maintains that he has asbestosis, and that it is 
related to his exposure to asbestos during service.  He says 
that an old steam pipe wrapped in asbestos was located just 
above his berth during the time that he stationed aboard the 
USS Columbus (CA-74), that the canvas covering the asbestos 
had come unsown, and that dust from the pipe fell onto his 
bed every night.  He denies any other exposure.

A.  Background

At the time of the Board's prior disallowance of the 
veteran's claim in March 1996, his claims file contained his 
service medical records, which were negative for any 
complaints of, or treatment for, asbestosis or other 
pulmonary disorder.  His service personnel records showed 
that he served aboard the USS Columbus (CA-74), and reports 
from the VAMC in Jackson, Mississippi showed, among other 
things, that he had a long history of smoking and was 
hospitalized on two occasions in 1992 for a right upper lung 
cavitary lesion.  The diagnoses at the time of discharge from 
the latter of those two periods of hospitalization were right 
upper lobe adenocarcinoma and restrictive lung disease.  He 
then underwent an examination for VA compensation purposes 
later that same year, with chest X-rays and pulmonary 
function testing, and the diagnostic assessment was that he 
was status post right thoracotomy for lung cancer and had a 
history of asbestos exposure.  Following a review of the 
record, including the veteran's testimony at a hearing held 
at the RO in June 1993, the Board denied his claim, finding 
that the claim was not well grounded because there was no 
clinical evidence that he suffered from residuals of exposure 
to asbestos.

A good deal of additional evidence has now been received.  
The new evidence includes numerous treatment reports from 
Riley Memorial Hospital and the veteran's private physician, 
Dr. Reid, reflecting that physician's opinion that the 
veteran has asbestosis, and his interpretations to the effect 
that chest X-rays showed areas of interstitial scarring that 
"may" be, or "probably" are, related to asbestosis.  The 
evidence also includes an August 1998 letter from another 
private physician, Dr. Touchstone, indicating that the 
veteran has "lung disease/asbestosis", and an October 2001 
letter from a Dr. Ahmad stating that the veteran "has a 
history of pulmonary fibrosis, pulmonary asbestosis, history 
of chronic obstructive pulmonary disease [COPD], history of 
right upper lobectomy for lung cancer, . . . [and] chronic 
cigarette habituation . . .."  Dr. Ahmad's treatment reports 
also reflect clinical impressions of asbestosis, or history 
thereof, and reports from the Neshoba County General 
Hospital, dated in August 2002, indicate that chest X-rays 
showed chronic pulmonary fibrotic and pleural changes 
"consistent with pneumoconiosis such as asbestosis".  
Reports from Jeff Anderson Regional Medical Center include 
sleep study reports that also contain assessments of 
asbestosis.

In October 2002, the veteran submitted an excerpt from a 
medical treatise pertaining to asbestosis.  The excerpt 
indicates that asbestosis is a diffuse fibrous pneumoconiosis 
resulting from the long-term inhalation of asbestos fibers, 
and that the risk of asbestosis is related to the dose of 
dust to which the person is exposed.  The article further 
indicates that asbestos fibers continually divide along their 
long axes, and the small fibers can be inhaled deep into the 
lung parenchyma where they produce diffuse alveolar, 
interstitial, and pleural fibrosis.  Chest X-rays reveal 
diffusely distributed irregular or linear small opacities, 
most prominent in the lower lung zones, and diffuse or 
pleural thickening may also be visible.  Diagnosis of the 
condition requires a history of exposure and X-ray, clinical, 
and physiologic evidence of diffuse pulmonary fibrosis.  
Histologic confirmation is rarely necessary or indicated.

The veteran was examined for VA compensation purposes in 
April 2003.  The examiner reviewed the veteran's claims file, 
noted his history of smoking and exposure to asbestos, 
described his current pulmonary complaints, examined him, and 
reviewed the results of chest X-ray, CT scan, and pulmonary 
function tests.  The final diagnostic assessment was that the 
veteran had a history of asbestos exposure without evidence 
of pulmonary asbestosis; that he had COPD, secondary to 
smoking; and that he was status post right upper lobectomy 
for adenocarcinoma, with no current evidence of lung cancer.  
The examiner stated, in pertinent part:

He has CXR's [chest X-rays] suggestive of but not 
diagnostic of asbestosis.  I do not see evidence 
of a definitive diagnosis of asbestosis . . ..  A 
CT chest and specifically a high resolution CT 
chest scan[ is] more specific than plain CXR's for 
diagnosing asbestosis.  Per C[T] chest and high 
resolution C[T] chest scan he has no evidence of 
pleural plaques/calcification nor interstitial 
disease consistent with asbestosis.  He has some 
fibrotic changes in both upper lobes and pleural 
thickening, but these are nonspecific findings.  
Also he does not have restrictive lung disease per 
PFT's [pulmonary function tests] which would be 
seen in asbestosis, but has obstructive disease 
consistent with his COPD.  In summary he has a 
history of asbestos exposure but no objective 
evidence of pulmonary asbestosis.

During a hearing held at the RO in September 2003, the 
veteran reiterated the circumstances of his exposure to 
asbestos during service and described his medical history 
since that time, to include the fact that he had been given a 
diagnosis of asbestosis.  He stated that Dr. Reid had never 
performed a CT scan, and indicated that he would arrange to 
have one done.

Later that same month, the veteran submitted the report of a 
new CT scan at Riley Hospital.  The interpreting physician, 
Dr. Cowart, indicated that the scan showed minimal bullous 
emphysema with parenchymal findings felt consistent with 
probable asbestosis.  She stated that it would be difficult 
to exclude interstitial fibrosis.

In December 2003, the RO received a July 2003 letter from Dr. 
Reid, addressed to the veteran.  Dr. Reid stated, in 
pertinent part:

I am writing this letter concerning your appeal to 
the [VA] . . . regarding your claim of asbestosis.

I have reviewed the material you brought along 
today, and I have also reviewed material that I 
have received from the VA hospital in the past.

On Page 19 of Statement of the Case dated 5-17-03, 
the examiner notes that you had a chest x-ray 
suggestive but not diagnostic of asbestosis.  On 
the chest x-rays I have taken in my office, you 
have interstitial scarring over both lower lung 
fields.  This could be caused by asbestosis, but 
there are other causes.  The x-rays I have done in 
my office show fairly dense bilateral pleural 
disease that begins near the apex of your lungs 
and extends inferiorly to cover approximately 80% 
of the pleural surfaces.  These changes are more 
pronounced on the right side of your chest.  This 
is a common finding in pleural asbestosis.  These 
areas tend to become calcified, but not always.  I 
do not see any calcium in the pleural scarring on 
your chest x-rays.  I am unaware of anything in 
your history other than a three year history of 
exposure to asbestos that could produce similar 
bilateral pleural scarring.

In April 1992 you had resection of a right upper 
lung mass, and the diagnosis was adenocarcinoma of 
the lung.  On the final pathology report dated 4-
28-92, under Microscopic Diagnoses Section F3, the 
pathologist noted in line 6, "Also present in the 
subpleural position are occasional areas of 
replacement fibrosis and fairly large 
circumscribed areas of interstitial fibrosis".  
These microscopic findings are consistent with 
asbestosis.  I think this is strong evidence to 
support your claim.

On Page 19 of [Statement] of the Case dated 5-17-
03, in the last two lines the reviewer says, "In 
summary, he has a history of asbestos exposure but 
no objective evidence of pulmonary asbestosis".  
I disagree with this reasoning because the pleural 
changes seen on your chest x-ray are not likely to 
be caused by any other entity.  In addition, the 
microscopic description of the findings in your 
right upper lung obtained in 1992 are an 
additional objective finding. . . .

On 4-2-03, you had pulmonary function tests that 
included a body box examination.  In this study, 
your total lung capacity was 113.8% of predicted.  
This information was then taken as evidence that 
you had no restrictive disease.  It was then 
reasoned that since asbestos often causes 
restrictive disease, you, therefore, did not have 
asbestosis.  I should point out to you that 
asbestosis can cause restrictive disease, but it 
is not a necessary criteri[on] for this diagnosis.  
I would also like to point out to you that body 
boxes are notoriously inaccurate in the best of 
hands, and lung volumes are often overestimated in 
the face of obstructive disease.  You have 
significant obstructive disease, as stated in the 
interpretation.  The interpretation also notes 
that gas trapping by lung volumes may be 
overestimated.  I think this is exactly what 
happened in your case.

In summary, the lack of body box evidence of 
restrictive disease does not exclude a diagnosis 
of asbestosis.  Your chest x-ray which is 
objective evidence is consistent with asbestosis, 
and there is no other medical reason for you to 
have bilateral pleural thickening.  In addition, 
there is additional objective evidence of 
asbestosis on the pathology report from April of 
1992.  I might add that the Pathologist did not 
comment on the presence of asbestos bodies which 
are often found in association with these areas of 
scarring.  With the above findings and the fact 
that you slept in the hull of a ship for three 
years under pipes covered with asbestos, and with 
the fact that you had to wipe asbestos fibers off 
of your bed on a daily basis, I think it will be 
hard to come to a conclusion other than asbestos.

Later in December 2003, the RO sent the veteran's case to a 
VA pulmonologist for an opinion as to whether or not the 
veteran had asbestosis.  The pulmonologist asked to see the 
actual films of the CT scan performed at Riley Hospital in 
September 2003, and the films were sent to the VAMC for 
review.  A report dated in February 2004 shows that the films 
were then reviewed by two VA physicians (other than the 
pulmonologist).  Those two physicians opined that the films 
showed pleural calcification consistent with exposure, but 
that there were no interstitial findings to support 
asbestosis.  Thereafter, the case was forwarded to the VA 
pulmonologist, who stated, in pertinent part:

I have been asked . . . to render an opinion 
concerning whether or not this patient has 
pulmonary asbestosis.  I have reviewed his C[-
]file, his actual CT scan, a high resolution CT 
scan done in Meridian, Mississippi, and the 
opinion of our radiologist who reviewed the high 
resolution CT scan.  My opinion is as follows.

To make the diagnosis of asbestosis, three major 
criteria are involved.  First, there must be 
diffuse interstitial pulmonary fibrosis.  Second, 
there must have been significant cumulative 
exposure as shown by an appropriate history with 
respect to intensity, duration, and latency, or to 
mineralogical analysis of bronchial, alveolar, or 
lung tissue.  Thirdly, there must be the absence 
of more plausible causes.

In this patient's case, his cumulative exposure is 
limited to a maximum of three years while he was a 
gunner's mate aboard ship.  He states he slept 
under steam pipes which were insulated with 
asbestos and often his bed would contain particles 
that had fallen from the steam pipe.  He knows of 
no other exposure.  His CT scan and high 
resolution CT scan show the presence of bilateral 
pleural calcifications which are felt to represent 
pleural plaques.

From a medical history standpoint, the patient has 
been a heavy smoker of up to four packs of 
cigarettes daily for many years.  He developed a 
pulmonary nodule several years ago which was 
resected and found to be carcinoma.  Some areas of 
"replacement fibrosis" were noted around this 
lesion but no asbestos bodies were noted on the 
pathology report.

In light of the above:

1)  I do not think he has pulmonary asbestosis as 
he appears not to have had sufficient exposure.  
Exposure generally requires approximately 10 years 
followed by a 10-year latency.  He does not seem 
to have sufficient exposure.  Secondly, he does 
not have diffuse interstitial pulmonary fibrosis.  
The fibrosis noted on the pathology report is most 
likely scarring from [COPD] or his long-term 
exposure to cigarette smoke.

2)  I do think the calcifications noted on his CT 
scans are pleural plaques and, in fact, do come 
from asbestos exposure.  Pleural plaques often 
occur early on following small exposures, such as 
his, to asbestos.  The vast majority of the time, 
however, they have an inconsequential effect on 
lung function.  They can be thought of as a marker 
of asbestos exposure but they generally do not 
cause pulmonary problems.

3)  There is some question as to whether his 
carcinoma might be related to his asbestos 
exposure.  As present, it is unknown whether or 
not patients who do not have asbestosis but only 
have pleural plaques are at more risk of lung 
cancer than patients who are not exposed to 
asbestos.  I think given his small exposure to 
asbestos and his huge exposure to cigarette 
smoking, the chance of his asbestos exposure 
playing a role in the development of his cancer is 
small, if any.

In summary:

1)  I do think he has pleural plaques from 
asbestos exposure.  These are asymptomatic and 
have no adverse effect on Lung Function.

2)  I do not think he has pulmonary asbestosis 
given the absence of pulmonary fibrosis in his 
high resolution CT scanning and also due to his 
light exposure.

3)  I do not think his exposure to asbestos while 
in the military contributed significantly to the 
development of his lung cancer.

Based on a review of the foregoing evidence, the RO, by a 
decision entered in February 2004, granted service connection 
for pleural plaques due to asbestos exposure.  However, the 
prior denial of service connection for asbestosis was 
confirmed and continued.

B.  Legal Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2003).

When considering a claim for service connection for asbestos-
related disease, VA must determine whether or not military 
records demonstrate asbestos exposure in service, and must 
assure that development is accomplished to determine whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure.  Veterans Benefits 
Administration Adjudication Procedure Manual M21-1 (VA Manual 
M21-1), Part VI, para. 7.21(d)(1).  A determination must then 
be made as to the relationship between asbestos exposure and 
the claimed disease, keeping in mind information pertaining 
to latency and exposure.  Id.  In general, VA recognizes that 
asbestos was used extensively in military ship construction 
during World War II; that the latent period for asbestos-
related disease ranges from 10 to 45 years or more; and that 
the exposure to asbestos may be brief (as little as a month 
or two) or indirect (bystander disease).  Id. para. 
7.21(b)(2).  VA also recognizes that a clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  Id. para. 7.21(b)(3).  
See also VAOPGCPREC 4-2000, 65 Fed. Reg. 33,422 (May 23, 
2000) (holding that the first three sentences of para. 
7.21(d)(1) establish a procedure that VA is required to 
follow in adjudicating asbestos claims, and that the relevant 
factors discussed in paras. 7.21(a), (b), and (c) must also 
be considered and addressed.)

As noted previously, the matter of the veteran's entitlement 
to service connection for asbestosis has been the subject of 
an adverse prior final decision.  See Introduction, supra.  
As a result, service connection for that condition may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2003).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, the evidence received since the time of 
the last final disallowance includes medical reports, to 
include a July 2003 opinion from Dr. Reid, indicating that 
the veteran has asbestosis due to exposure to asbestos during 
his period of military service.  That sort of evidence had 
not been submitted when the Board made its prior decision on 
the issue in March 1996, and it is neither cumulative nor 
redundant of the evidence that was then of record.  Moreover, 
this evidence relates to an unestablished fact necessary to 
substantiate the veteran's claim (i.e., that he carries a 
diagnosis of the condition) and, presuming its credibility, 
it raises a reasonable possibility of substantiating his 
claim.  The evidence submitted is therefore new and material, 
and the claim is reopened.

Turning to consideration of the underlying merits of the 
veteran's claim, the Board finds, first, that the veteran was 
exposed to asbestos during service.  His service records show 
that he served aboard the USS Columbus (CA-74) -which was 
commissioned in 1945-and, as noted above, VA recognizes that 
asbestos was used extensively in military ship construction 
during Word War II.  The veteran's account of exposure is 
entirely plausible, and the VA pulmonologist who reviewed the 
veteran's case in February 2004 opined that the veteran had 
pleural plaques due to exposure to asbestos.  Moreover, as 
noted previously, the RO has already granted service 
connection for pleural plaques due to in-service exposure to 
asbestos.  Accordingly, and because there is no evidence or 
suggestion that the veteran has had any other exposure to 
asbestos, whether before or after service, the outcome of 
this case turns on whether the evidence establishes that he 
has the condition for which service connection is claimed; 
that is, asbestosis.

In this regard, the Board notes that the record contains 
reports from several physicians indicating that the veteran 
has asbestosis.  However, most of those reports-including 
the reports from Drs. Touchstone and Ahmad, and the sleep 
study reports from Jeff Anderson Regional Medical Center-
contain little to nothing in the way of any explanation or 
rationale with respect to how the diagnostic conclusion was 
reached.  For that reason, those reports are of little 
probative value.  Further, while the record contains other 
reports which do provide some basis for their diagnostic 
conclusion that the veteran has asbestosis-for example, the 
August 2002 report from Neshoba County General Hospital, 
which set out a diagnosis of asbestosis based upon a 
contemporaneous chest X-ray that was interpreted as showing 
chronic pulmonary fibrotic and pleural changes consistent 
with pneumonocionsis such as asbestos-those reports rely 
largely on isolated radiographic findings to support their 
conclusions, rather than on a considered review of the 
veteran's complete military and medical history.  
Consequently, their probative value is limited as well.  See, 
e.g., VA Manual M21-1, Part VI, para. 7.21(c) (indicating 
that a diagnosis of asbestos requires, not only consideration 
of radiographic evidence, but also the history of exposure).

In the Board's view, the most probative evidence of record on 
the question of current diagnosis consists of (1) the report 
of the veteran's April 2003 VA compensation examination; (2) 
the July 2003 opinion letter from Dr. Reid; and (3) the 
February 2004 opinion from a VA pulmonologist.  These three 
pieces of evidence contain diagnostic opinions that are 
supported by explanations, and it appears from the face of 
these documents that the opining physicians based their 
opinions on some degree of review of the veteran's military 
and medical history.  (The VA physicians, for example, both 
indicated that they had reviewed the veteran's claims file; 
and Dr. Reid stated that he reviewed material the veteran had 
given him, along with material he had received from the VA 
hospital in the past.)  The September 2003 CT scan performed 
at Riley Hospital must also be regarded as highly probative, 
inasmuch as that scan was a "high resolution" CT scan, and 
because it represents the most recent radiographic evidence 
available.

Of these four pieces of probative evidence, the Board finds 
that the February 2004 opinion from the VA pulmonologist is 
entitled to the greater weight.  This is so because that 
examiner based his opinion on a review of all of the evidence 
of record, including the high resolution CT scan that was 
done in September 2003, the opinions of three radiologists 
who reviewed the same scan (i.e., the radiologist from Riley 
Hospital, who rendered the initial impression, and two VA 
radiologists who later reviewed the films), and the prior 
April 2003 VA examination report and the opinion letter from 
Dr. Reid.  Moreover, he provided a detailed explanation for 
his conclusions, explaining that while the objective evidence 
showed that the veteran had pleural plaques, which could be 
thought of as a "marker" of small exposure, and he had 
"fibrosis" most likely due to COPD and cigarette smoke, he 
did not have diffuse interstitial pulmonary fibrosis (i.e., 
parenchymal lung disease) necessary to a diagnosis of 
asbestosis.  By contrast, the opinion from the VA physician 
who examined the veteran in April 2003, and the July 2003 
opinion from Dr. Reid, were based on a more limited universe 
of data that did not include, for example, the high 
resolution CT scan performed at Riley Hospital in September 
2003, or the interpretations of the three radiologists who 
reviewed it.  For these reasons, it is the Board's conclusion 
the greater weight of the evidence demonstrates that the 
veteran does not currently have asbestosis.  As the 
preponderance of the evidence is against the claim, the 
appeal must be denied.


ORDER

The veteran's claim for service connection for asbestosis is 
reopened and denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



